Citation Nr: 0101096	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  96-23 299A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include diverticulosis and lower gastrointestinal 
bleeding.  

2.  Entitlement to an increased rating for prostatitis and 
epididymitis, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1940 to September 
1945.  This appeal arises from a May 1995 rating decision, in 
which the RO denied service connection for a stomach 
disorder, to include diverticulosis and lower 
gastrointestinal bleeding.  This appeal also arises from a 
June 1996 rating decision, in which the RO denied a rating in 
excess of 10 percent for the veteran's service-connected 
prostatitis and epididymitis.  In a September 1998 rating 
decision, the rating for the veteran's service-connected 
prostatitis and epididymitis was increased to 20 percent.  
The veteran has expressed dissatisfaction with the current 20 
percent rating for prostatitis and epididymitis.  

In July 2000, the veteran was accorded a hearing at the RO 
before the undersigned Member of the Board of Veterans' 
Appeals (Board).  A transcript of the hearing is included in 
the claims folder.  At the hearing, the veteran's 
representative indicated that the veteran has asserted 
several claims in addition to the claims at issue in this 
appeal.  The representative noted that the RO has denied a 
claim of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for multiple joint disorders 
which the veteran contends resulted from surgical treatment 
performed at a VA hospital, has denied a claim of service 
connection for cold injury residuals, and has denied a claim 
of service connection for pes planus.  The veteran's 
representative requested that a Statement of the Case be 
issued addressing the foregoing, additional claims.  

The Board notes that, in an October 1999 rating decision, the 
RO, among other things, denied a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151.  The RO informed the 
veteran of the October 1999 rating decision in a November 
1999 letter.  The letter explained what the veteran should do 
in the event he disagreed with the October 1999 rating 
decision, and the RO's letter enclosed VA Form 4107 
explaining the veteran's right to appeal the rating decision.  
Under 38 C.F.R. § 20.200, an appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (2000).  However, no 
written Notice of Disagreement with that portion of the 
October 1999 rating decision which denied the claim for 
benefits under 38 U.S.C.A. § 1151 appears in the record.  The 
pertinent regulation defines a Notice of Disagreement as a 
written communication from a claimant or his representative, 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201 (2000).  Since the veteran evidently disagrees with 
the denial of his claim for benefits under the provisions of 
38 U.S.C.A. § 1151, he and his representative should be 
informed of the procedure for commencing an appeal as to this 
claim.  

With regard to the claim of service connection for cold 
injury residuals, the veteran submitted a VA Form 21-526 
("Veteran's Application for Compensation and Pension") in 
January 1999, which asserted that he sustained cold injury to 
his hands and feet during service in Dutch Harbor, Alaska.  
The October 1999 rating decision characterized the claim as a 
claim of service connection for residuals of frostbite of the 
veteran's hands and feet, and denied the claim.  However, no 
written Notice of Disagreement with that portion of the 
October 1999 rating decision which denied the claim of 
service connection for cold injury residuals is in the 
record.  

Moreover, in February 1984, the Board denied a claim 
submitted by the veteran for service connection for residuals 
of frozen feet.  The February 1984 Board decision denying 
service connection for residuals of frozen feet is final, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7104 (West 1991).  To reopen the claim, the 
veteran must present or secure new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2000).  Given the 
foregoing, and insofar as the veteran has asserted a claim of 
service connection for residuals of cold injury to both his 
hands and feet, the Board concludes that the claim of service 
connection for residuals of cold injury to the veteran's 
hands and feet should be bifurcated into two separate claims: 
the issue of service connection for residuals of cold injury 
to the veteran's hands, and the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for cold injury to his feet.  With regard 
to the claim of service connection for residuals of cold 
injury to the veteran's hands, he and his representative 
should be informed of the procedure for commencing an appeal 
as to this claim.  As to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for residuals of cold injury to the 
veteran's feet, the RO should adjudicate the issue and 
determine whether new and material evidence has been 
submitted to reopen the claim of service connection for 
residuals of cold injury to the veteran's feet.  

Regarding the claim of service connection for pes planus, 
following the October 1999 rating decision, which, among 
other things, denied service connection for pes planus, the 
veteran submitted a written statement, received in December 
1999, and expressing disagreement with the denial of service 
connection for pes planus.  The Board concludes that this 
December 1999 written statement from the veteran constitutes 
a Notice of Disagreement as to the denial of service 
connection for pes planus.  Since a Notice of Disagreement 
has been submitted with respect to the denial by the RO of 
the claim of service connection for pes planus, the Board 
concludes that the RO must issue a Statement of the Case as 
to this issue.  See 38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).  


REMAND

With regard to the claim of service connection for a stomach 
disorder, to include diverticulosis and lower 
gastrointestinal bleeding, the veteran testified in the July 
2000 hearing before the undersigned at the RO that he began 
receiving prescription medication from a VA medical facility, 
which he identified as "Kennedy Hospital" in Memphis, 
Tennessee, in approximately 1947.  Although the record 
includes a hospital discharge summary, dated from July 1952 
to September 1952, and reflecting medical treatment of the 
veteran at Kennedy Hospital (VA Medical Center) in Memphis, 
Tennessee, for a disorder not at issue in this appeal, no 
attempt has been made to obtain all records of VA medical 
treatment of the veteran at Kennedy Hospital during the 
1950s.  

The veteran additionally testified that he began receiving VA 
medical treatment for a stomach disorder at a VA medical 
facility in Sepulveda, California (VAH Sepulveda), in 
approximately 1957.  The claims folder includes a report of a 
VA medical examination of the veteran at the RO in December 
1957.  The examination report includes a diagnosis of a 
duodenal ulcer, but the report did not include a medical 
opinion as to the etiology of the ulcer.  (The Board notes 
that, in a December 1957 rating decision, the RO denied 
service connection for a stomach disorder, manifested by a 
duodenal ulcer.  The veteran did not appeal the denial of 
this claim, and the rating decision became final.  However, 
the May 1995 rating decision, from which the appeal as to 
this issue arises, specifically listed the veteran's duodenal 
ulcer as a separate disorder from his stomach disorder, to 
include diverticulosis and lower gastrointestinal bleeding, 
and the Board concludes that the current claim of service 
connection for a stomach disorder, to include diverticulosis 
and lower gastrointestinal bleeding, is substantively 
different from the claim of service connection for a stomach 
disorder which was denied in the December 1957 rating 
decision.  Therefore, this issue is characterized as 
indicated on the title page of this remand.)  

Records of VA medical treatment of the veteran at VAH 
Sepulveda, dating from the late 1950s, and for disorders not 
at issue in this appeal, are included in the record but it is 
unclear whether all records of VA medical treatment of the 
veteran at VAH Sepulveda from the 1950s onward have been 
associated with the claims folder.  

In November 1957, a letter dated in October 1957, from Gordon 
B. Beckner, M.D., was added to the claims folder.  Dr. 
Beckner indicated that, during a July 1957 medical 
examination, the veteran complained of indigestion, and Dr. 
Beckner's diagnoses included "indigestion of nervous 
origin".  The claims folder does not indicate that an effort 
was made to obtain records of medical treatment of the 
veteran for a stomach disorder by Dr. Beckner.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
referred to as the "VCAA").  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A provision of the VCAA governing VA's duty to assist 
claimants in the development of claims, which is to be 
codified at 38 U.S.C.A. § 5103A, indicates that VA is to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  38 U.S.C.A. § 5103A(a).  As 
part of the assistance referenced in 38 U.S.C.A. § 5103A(a), 
VA must make reasonable efforts to obtain relevant records 
(including private records) that the claimant identifies to 
VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  The 
VCAA further specifies that relevant records include records 
of VA medical treatment or examination.  38 U.S.C.A. 
§ 5103A(c)(2).  Given the foregoing statutory provisions, the 
Board concludes that a remand of the claim of service 
connection for a stomach disorder, to include diverticulosis 
and lower gastrointestinal bleeding, is necessary to comply 
with VA's duty to assist and the VCAA.  

Turning to the claim for an increased rating for the 
veteran's service-connected prostatitis and epididymitis, 
this disability is currently rated 20 percent disabling under 
Diagnostic Code 7527 of VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Diagnostic Code 7527 governs disability 
ratings for prostate gland injuries, infections, hypertrophy, 
and postoperative residuals; and such disability is to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7527 (2000).  Pursuant to the rating criteria for 
voiding dysfunction, a 40 percent rating is warranted where 
the disorder requires the wearing of absorbent materials 
which must be changed two to four times a day.  Under the 
criteria for urinary tract infection, recurrent symptomatic 
infection requiring drainage/frequent hospitalization, and/or 
requiring continuous intensive management warrants a 30 
percent rating.  38 C.F.R. § 4.115a (2000).  

In the July 2000 hearing at the RO before the undersigned, 
the veteran testified that he has urinary incontinence, and 
that he frequently uses a catheter.  He further indicated 
that he is receiving medical treatment for his service-
connected prostatitis from private physicians through a 
health maintenance organization (HMO), including medical 
treatment by a physician identified as Gary R. Alford, M.D.  
The veteran added that he was scheduled for additional 
evaluation by Dr. Alford in August 2000, and he stated that 
Dr. Alford had diagnosed him with cancer of the prostate.  No 
records of medical treatment of the veteran by Dr. Alford 
have been associated with the claims folder.  

The most recent report of a VA genitourinary examination of 
the veteran which is of record is dated in May 1998.  In 
reporting the veteran's medical history, the examiner noted 
that the veteran had undergone a "TUR [transurethral 
resection] prostate" two years earlier at a medical facility 
identified as "Northridge Hospital".  However, it does not 
appear that records of medical treatment of the veteran at 
Northridge Hospital have been added to the claims folder, and 
in any event, the VA examiner noted in the May 1998 
examination report that the veteran's medical records were 
not available for review at the time of the examination.  The 
Board concludes that the claim for an increased rating for 
the veteran's service-connected prostatitis and epididymitis 
must be remanded for additional development to comply with 
VA's duty to assist and the VCAA.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice provisions contained in the new law, as well as its 
duty to assist provisions.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for all of the foregoing reasons, a remand is required.  

Accordingly, this appeal is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for a stomach disorder, to include 
diverticulosis and lower gastrointestinal 
bleeding, and for prostatitis and 
epididymitis since service, to include 
Gordon B. Beckner, M.D., Gary R. Alford, 
M.D., medical care providers at 
Northridge Hospital.  After securing any 
necessary releases, the RO should obtain 
records of the medical treatment 
identified, including medical records 
from Kennedy VA Hospital in Memphis, 
Tennessee, and the VA Hospital in 
Sepulveda, California, which have not 
been previously added to the claims 
folder.  

2.  The RO should contact the veteran 
and/or his representative and explain in 
writing that, if the veteran is in 
disagreement with the October 1999 rating 
decision denying benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, and 
denying service connection for residuals 
of cold injury to the veteran's hands, a 
written Notice of Disagreement must be 
submitted, expressing dissatisfaction 
with the denial of service connection for 
those disorders.  The RO must provide the 
veteran and his representative a 
Statement of the Case with regard to the 
claim of service connection for pes 
planus.  If the veteran submits a timely 
appeal with respect to any or all of the 
foregoing issues, the appealed issues 
should be certified for appeal to the 
Board.  

3.  Thereafter, the veteran should be 
accorded a VA gastrointestinal 
examination to determine the nature and 
etiology of his stomach disorder, to 
include diverticulosis and lower 
gastrointestinal bleeding.  All clinical 
findings should be reported in detail.  
The examiner must review the claims 
folder and a copy of this remand in 
connection with the examination and state 
in the examination report that the review 
has been accomplished.  The examiner must 
furnish a medical opinion, to the extent 
possible, as to the probable etiology and 
onset of the veteran's stomach disorder, 
to include diverticulosis and lower 
gastrointestinal bleeding, based upon a 
review of the veteran's medical record.  

4.  The veteran should also be accorded a 
VA genitourinary examination to determine 
the severity of his service-connected 
prostatitis and epididymitis.  All 
clinical findings should be reported in 
detail.  The examiner must review the 
claims folder in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  With regard to the 
veteran's service-connected prostatitis 
and epididymitis, the examiner should 
indicate whether symptoms of voiding 
dysfunction or symptoms of urinary tract 
infection are predominant.  If the 
symptoms of a voiding dysfunction are 
predominant, the examiner should indicate 
whether the disorder requires the wearing 
of absorbent materials which must be 
changed less than 2 times per day, or 
must be changed 2 to 4 times per day.  If 
the symptoms of a urinary tract infection 
are predominant, the examiner should 
indicate whether the disorder is 
manifested by recurrent symptomatic 
infection, requiring drainage/frequent 
hospitalization (greater than 2 times per 
year and/or requiring continuous 
intensive management), or whether less 
frequent hospitalization is needed or the 
need for intensive management is 
intermittent.  If there is any indication 
of urinary frequency or obstructed 
voiding, the examiner should also 
indicate the daytime or nightime voiding 
interval, or need for intermittent or 
continuous catheterization due to urinary 
retention.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should then review the claim 
of service connection for a stomach 
disorder, to include diverticulosis and 
lower gastrointestinal bleeding, and the 
claim for an increased rating for 
prostatitis and epididymitis to determine 
whether the claims may be granted.  If 
either claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

7.  The RO should also adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim of service connection for residuals 
of cold injury to the veteran's feet.  If 
the RO determines that new and material 
evidence has been submitted to reopen the 
claim, it should then address the 
question of whether service connection 
should be granted for residuals of cold 
injury to the veteran's feet.  If the 
claim remains denied, the RO should 
inform the veteran and his representative 
that a written Notice of Disagreement 
must be submitted in order to commence an 
appeal as to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



